Case: 10-30602     Document: 00511532350         Page: 1     Date Filed: 07/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 7, 2011
                                     No. 10-30602
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ABRAHAM AVETISYAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:09-CR-285-1


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges
PER CURIAM:*
        Abraham Avetisyan appeals the district court’s imposition of a fine of
$10,000, following his plea of guilty to access device fraud in violation of 18
U.S.C. § 1029(a)(3). We affirm.
        According to Avetisyan, because the presentence report (PSR) showed he
was incarcerated, lacked assets, and had no ability to pay an immediate fine, the
Government was required to come forward with evidence of his ability to pay,
and the district court was required to make findings regarding his ability to pay.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30602   Document: 00511532350      Page: 2   Date Filed: 07/07/2011

                                  No. 10-30602

As Avetisyan concedes, because he did not object to the imposition of the fine, we
review only for plain error. See United States v. Brantley, 537 F.3d 347, 349 (5th
Cir. 2008).
      The PSR made no determination that Avetisyan lacked a future ability to
pay a fine, and it set forth evidence of Avetisyan’s past gainful employment and
earnings. In addition, the district court ordered the fine to be paid in future
installments of 25% of Avetisyan’s gross income to begin 30 days following
Avetisyan’s release from prison. Under these circumstances, there was no error,
and certainly no plain error. See Brantley, 537 F.3d at 352-53 and n.1; United
States v. Landerman, 167 F.3d 895, 900 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED.




                                        2